Citation Nr: 0505794	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-30 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
diverticulitis.

2.  Entitlement to an initial compensable rating for a right 
ankle disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for a lumbar strain.

4.  Entitlement to an initial compensable rating for mitral 
valve prolapse.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to October 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In a rating 
decision dated May 2003, the RO, in pertinent part, granted 
service connection for a right ankle disorder, mitral valve 
prolapse, diverticulitis, and a lumbar strain, assigning 
initial noncompensable ratings, effective November 2002.  The 
veteran appealed the RO determination, submitting a timely VA 
Form 9 in October 2003.  In a January 2004 rating decision, 
the RO increased the initial rating assigned to the lumbar 
strain to 10 percent, effective November 2002.  Although an 
increased rating has been granted, the issue of entitlement 
to a rating in excess of 10 percent for a lumbar strain 
remains in appellate status, as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to an initial compensable rating for 
mitral valve prolapse is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.



FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's diverticulitis is manifested by sporadic flare-ups, 
with no objective findings of rectal bleeding, weight loss, 
nausea, vomiting or any other gastrointestinal symptoms.

2.  Since the effective date of service connection, the right 
ankle disability is manifested by subjective complaints of 
swelling and occasional soreness, with objective findings of 
slight swelling at the anterolateral surface, periarticular 
thickening about the lateral malleolus, normal range of 
motion, negative X-ray findings, and no clinical findings of 
effusion, drainage, abnormal movement, instability, weakness, 
local tenderness, heat or swelling.  

3.  Since the effective date of service connection, the 
lumbar spine disability has been manifested by subjective 
complaints of pain and occasional episodes of tightness, with 
objective findings of slight limited range of motion with X-
ray findings of mild degenerative hypertrophic change.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for diverticulitis have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.114 Diagnostic Code 7319, 7327 (2004).

2.  The criteria for the assignment of an initial compensable 
rating for a right ankle disorder have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 
5271 (2004).

3.  Pursuant to the old and new schedular criteria for the 
spine, the criteria for the assignment of an initial rating 
in excess of 10 percent for a lumbar spine disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285 - 5294 
(effective through September 25, 2003), Diagnostic Code 5293 
(effective from September 23, 2002 and reclassified to 5243 
effective September 26, 2003), Diagnostic Codes 5235 - 5243 
(effective September 26, 2003, including reclassification of 
Diagnostic Codes 5285 - 5295).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in an April 2003 VCAA letter.  The 
letter predated the May 2003 rating determination.  See id.  
In September 2003, the RO issued another VCAA letter.  The RO 
has generally advised the veteran to submit any evidence in 
support of her claim which she had in her possession, and 
that they would assist her in obtaining any evidence she was 
not able to obtain on her own.  Id.; but see VA O.G.C. Prec. 
Op. No. 1-2004 (Feb. 24, 2004).  

Regarding the issues being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2004).  

Additionally, the evidence of record contains VA examinations 
performed in May 2002 and December 2003.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal as it pertain to 
the back, ankle and diverticulitis.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues being decided on appeal.

I.  Factual Background

Diverticulitis

At the May 2002 VA examination, the veteran reported that a 
diagnosis of diverticulosis was initially rendered in 1985.  
This was diagnosed via a barium study and she was found to 
have a diverticulum over the transverse colon.  She did 
fairly well with only intermittent pain until around 1990 
when she developed some rectal bleeding.  She underwent a 
colonoscopy and was told to have presence of diverticular 
disease.  At the time of the examination, the veteran 
reported that her bowel movements were painful on a daily 
basis.  She moved the bowels about once a day, and when they 
were loose, she had no symptoms whatsoever; however with 
normal solid bowel movements, she reported some sporadic 
abdominal pain.  She denied any rectal bleeding, weight loss, 
nausea, vomiting, or any other gastrointestinal symptoms.  On 
physical examination of the abdomen, there were normoactive 
bowel sounds, soft, nontender, and nondistended without 
organomegaly.  The examiner diagnosed diverticulosis with 
sporadic flare-ups.

A letter dated in October 2003 was submitted from G. Ivy in 
support of the veteran's claims.  This individual did not 
indicate his relationship to the veteran.  The letter from G. 
Ivy stated that with regard to the veteran's diverticulitis, 
there was a "stomach out-pouching."  The veteran had pains 
in her stomach that would make her double over.

At the December 2003 VA examination, the veteran reported 
that she was evaluated in 2001 with intestinal bleeding at 
which time a colonoscopy was performed which was negative.  
She had previously been treated in 1988 with cramping 
abdominal pain.  She underwent barium enema at that time, and 
a diagnosis of diverticulitis was rendered.  On the occasion 
of the colonoscopy, no diverticula was mentioned.  She 
reported occasional cramping abdominal pain, but for the most 
part her bowel habits were normal.  She denied any recent 
bleeding.  She had no associated complaints to suggest peptic 
ulcer disease or reflux.  Physical examination of the abdomen 
revealed some left lower quadrant guarding without rebound.  
The diagnosis rendered was diverticulosis of the colon with 
no current disability.

Right ankle

Service medical records reflect that the veteran sustained a 
right ankle injury in March 1996.  She re-injured the ankle 
in April 1996.  An X-ray examination reflected no fracture.

In May 2002, the veteran was afforded a VA examination.  As 
it pertains to the ankle, the veteran reported that she 
sprained her right ankle on at least four occasions, and her 
left ankle on at least one occasion.  At the time of the 
examination, her ankles were doing fairly well with the 
exception of her right ankle, which swelled frequently due to 
what she called a bone spur.  She reported being able to 
exercise, walk and run for the most part "okay," but 
complained of occasional soreness and swelling in her ankles.  
On physical examination, both ankles appeared grossly normal 
with the exception of the right ankle, which was slightly 
swollen at the anterolateral surface.  There was slight 
tenderness to palpation in this area as well, but there was 
no effusion, drainage, abnormal movement, instability, or 
weakness.  Range of motion was full and pain free in both 
ankles.  The examiner reported that there were no DeLuca 
issues.  An X-ray examination of the ankles was negative.  
Multiple views of the ankles showed no evidence for fracture 
or other significant bone, joint or soft tissue abnormality.  
The examiner diagnosed bone spur, right ankle aggravated with 
heavy use only.  The examiner observed that the veteran had 
occasional pain with soreness in both of her ankles; however, 
she was able to walk and do most of the exercises without too 
much discomfort, although she had some soreness after heavy 
prolonged use.

In her July 2003 Notice of Disagreement the veteran reported 
that her right foot had gotten very weak and would twist 
sometimes when she walked.

The letter from G. Ivy stated that during the veteran's 
active duty, her "right ankle sprain made it hurt to walk."  
The veteran sprained her right ankle three times in the last 
ten years.  This weakened the ankle and produced a bone spur 
that rubs on her skin making it feel like sandpaper.

In December 2003, the veteran underwent another VA 
examination.  She gave a history of spraining her ankle when 
she fell on some ice in 1989 which was treated with 
supportive measures.  She sprained her ankle on two other 
occasions and received the same treatment.  She reported no 
current symptoms with her ankle.  The examiner noted that at 
the time of the veteran's discharge from service, x-rays of 
the ankle showed a spur on the lateral aspect of the right 
ankle.  On physical examination, the right ankle showed some 
periarticular thickening about the lateral malleolus.  There 
was no local tenderness, heat or swelling.  Dorsi flexion was 
25 degrees, plantar flexion was 35 degrees, inversion was 30 
degrees, eversion was 20 degrees.  There was no laxity of the 
ankle.  The diagnosis rendered was right ankle sprain with 
associated bone spur, no significant disability.

Lumbar strain

Service medical records reflect complaints of low back pain 
and SI sprain.

At the May 2002 VA examination, the veteran reported that she 
developed low back pain in January 1984 while doing a slow 
jog.  She reported that ever since that time she had 
occasional episodes of tightness in her low back.  She 
experienced exacerbation of this about once every two to 
three months during which period of time, she would have to 
rest and apply heat to her back for a day or two.  On 
physical examination, the lumbar spine appeared grossly 
normal with no painful motion, muscle spasms, weakness, or 
tenderness.  Straight leg raising test was negative both on 
lying and sitting position.  Range of motion was full and 
pain free.  The examiner reported that there were no DeLuca 
issues.  An X-ray examination of the lumbar spine revealed 
mild anterior hypertrophic change throughout the lumbar spine 
being most notable at L2-3 and L4-5 without misalignment, 
fracture or SI joint abnormality.  The impression was no 
acute lumbar spine abnormality, and mild degenerative 
hypertrophic change.  The examiner diagnosed chronic lumbar 
strain with hypertrophic changes, with sporadic exacerbation 
about once every two to three months with heavy use.  As with 
the ankles, the examiner observed that the veteran continued 
to have occasional pain with soreness in her back worsened 
with heavy use; however, she was able to walk and do most of 
the exercises without too much discomfort, although she had 
some soreness after heavy prolonged use.

In her Notice of Disagreement, the veteran reported that her 
back strain occurred on a weekly basis making it hard for her 
to continue to exercise.

The letter from G. Ivy noted that the veteran's lumbar strain 
made it hard for her to exercise and move well.  The veteran 
had trouble sleeping for the last three to four years.

At the December 2003 VA examination, the veteran reported 
difficulty with her low back strain dating back to 1998.  She 
reported pain of four on a ten point scale without radiation.  
She reported no secondary symptoms.  She denied 
incapacitation on any occasion during the past year.  On 
physical examination of the low back, straight leg raising 
sign was negative at 90 degrees bilateral.  The tendon 
reflexes were 2/4 at the knee and ankle level.  Sensation to 
pinprick and vibratory stimulations of the legs were normal.  
She could extend the back 25 degrees, flexion the back 85 
degrees, lateral movement to the left was 25 degrees, and to 
the right was 25 degrees.  Her gait was normal.  She could 
walk on her toes but not on her heels.  The examiner's 
impression was chronic lumbosacral strain, minimal symptoms 
and no progression.  There was no significant disability.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).


Schedular criteria for diverticulitis

Diverticulitis (38 C.F.R. § 4.114, Diagnostic Code 7327) is 
to be rated as irritable colon syndrome (Diagnostic Code 
7319), peritoneal adhesions (Diagnostic Code 7301), or 
colitis, ulcerative (Diagnostic Code 7323), depending on the 
predominant disability picture.  Under Diagnostic Code 7319, 
a non-compensable rating is assigned for mild; disturbances 
of bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is warranted for moderate; 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating is the maximum rating and is 
warranted for diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

Musculoskeletal system

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).


Specific schedular criteria for the ankle

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating. A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees. A 
40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5272, a 10 percent evaluation is 
warranted for ankylosis of the subastragalar or tarsal joint 
in good weight-bearing position; and, a 20 percent evaluation 
is warranted in a poor weight-bearing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5272.

Under Diagnostic Code 5273, a 10 percent rating is warranted 
for malunion of the os calcis or astragalus manifested by 
moderate deformity; and a 20 percent rating is warranted for 
malunion of the os calcis or astragalus manifested by marked 
deformity.  Under Diagnostic Code 5274, a 20 percent rating 
is warranted for astragalectomy of the ankle.



Specific schedular criteria for the spine

At the time of the initial rating determination dated in May 
2003, the RO rated the veteran's lumbar spine disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral strain.

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided that a 10 
percent rating was warranted for characteristic pain on 
motion; a 20 percent rating with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 40 percent rating for severe; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with ostero-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Amendments to the criteria for rating the spine became 
effective on September 26, 2003, including a reclassification 
of the diagnostic codes for the spine, which now include 
Diagnostic Codes 5235 through 5243.  The reclassification of 
the Diagnostic Codes are as follows:  5235 (vertebral 
fracture or dislocation), 5236 (sacroiliac injury and 
weakness, 5237 (lumbosacral or cervical strain), 5238 (spinal 
stenosis), 5239 (spondylolisthesis or segmental instability), 
5240 (ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Consequently, effective 
September 26, 2003, the diagnostic code the RO assigned to 
the veteran's lumbar spine disability is 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, lumbosacral strain.

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination.

The revised rating schedule for diseases and injuries of the 
spine effective September 26, 2003, provides that claims 
should be assessed according to the following criteria:  With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

The authors of the new rating schedule addressed the issue of 
pain:  "Pain is often the primary factor limiting motion, 
for example, and is almost always present where there is 
muscle spasm.  Therefore, the evaluation criteria provided 
are meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when 
there is a disability of the spine.  68 FR 51454, 51455.

The Board also notes that effective September 23, 2002, 
revisions were made to 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (reclassified to Diagnostic Code 5243 effective 
September 26, 2003), intervertebral disc syndrome.  
Intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining (under 38 C.F.R. § 4.25) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Effective through September 22, 2002, a 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome, with recurring attacks; a 40 percent 
evaluation is in order for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief; a 
60 percent evaluation is assigned in cases of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc, and little intermittent relief.

III.  Analysis

Diverticulitis

The medical evidence demonstrates that the veteran suffers 
from diverticulosis of the colon.  Based on the 
symptomatology manifested by the veteran, the predominant 
disability picture is analogous with irritable bowel syndrome 
as rated pursuant to Diagnostic Code 7319.  There is no 
indication that the veteran has ulcerative colitis, or 
evidence of peritoneal adhesions.

Based on the evidence of record, a compensable rating is not 
warranted under Diagnostic Code 7319, as the veteran's health 
is not manifested by frequent episodes of bowel disturbance 
with abdominal distress.  At the time of the May 2002 VA 
examination the veteran complained of bowel disturbances but 
only reported sporadic abdominal pain.  At the December 2003 
VA examination the veteran reported occasional abdominal 
pain, and generally normal bowel habits.  Consequently, the 
veteran's symptomatology is consistent with mild disturbances 
of bowel function with occasional episodes of abdominal 
distress which contemplates a non-compensable disability 
rating.  

There is no other alternative diagnostic code under 38 C.F.R. 
§ 4.114 that could apply to the veteran's diagnosed 
diverticulitis.  

The Board has taken into account the veteran's assertions and 
the submitted lay statement; however, she and her friend are 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis or etiology of a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the contentions of the veteran and the lay 
statement submitted by G. Ivy are not probative evidence that 
her current disability is manifested in disability that 
approximates a compensable rating.

Considering all the evidence, the Board finds that the 
symptomatology referable to the veteran's diverticulitis does 
not more nearly approximate the criteria for a compensable 
rating.  38 C.F.R. § 4.25, 4.114 (2004).  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's diverticulosis of the colon has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  In fact, 
it appears that the veteran has never been hospitalized for 
treatment of her diverticulosis.  Accordingly, the Board 
finds that the impairment resulting from the veteran's 
stomach disorder is appropriately compensated by the 
currently assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for the veteran's diverticulosis.  Accordingly, the 
benefit sought on appeal is denied.

Right ankle

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a compensable rating for a right ankle disorder.  

At the May 2002 VA examination, the veteran complained of 
swelling and occasional soreness in the ankle.  At the 
December 2003 VA examination the veteran reported a history 
of spraining her ankle; however, he denied any current 
symptoms associated with the ankle.  At both VA examinations, 
range of motion of the right ankle was normal, and no pain on 
motion was reported.  At the May 2002 VA examination, the 
right ankle was slightly swollen at the anterolateral 
surface, as well as slight tenderness to palpation.  There 
were no findings of effusion, drainage, abnormal movement, 
instability or weakness.  An X-ray examination was negative.  
Bone spur, right ankle aggravated with heavy use only was 
diagnosed.  At the December 2003 VA examination, physical 
examination revealed some periarticular thickening about the 
lateral malleolous.  No evidence of local tenderness, heat or 
swelling was reported.  The diagnosis rendered was right 
ankle sprain with associated bone spur, no significant 
disability.

In reviewing the specific schedular criteria for the ankle, 
there is no diagnostic code that provides for a compensable 
evaluation for the veteran's disorder.  Range of motion is 
normal (5271), and ankylosis in plantar flexion (5270) has 
not been diagnosed.  

There is no evidence of arthritis, therefore, Diagnostic Code 
5003 is inapplicable.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran.  
The May 2002 examiner stated specifically that there were no 
DeLuca issues.  There is no clinical evidence to support a 
finding that the veteran's disorder is manifested by 
limitation of motion, loss of function, or weakness. 

The Board has taken into account the veteran's assertions and 
the submitted lay statement; however, she and her friend are 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis or etiology of a current 
disability.  Espiritu, 2 Vet. App. at 495.  Therefore, the 
contentions of the veteran and the lay statement submitted by 
G. Ivy are not probative evidence that her current disability 
is manifested in disability that approximates a compensable 
rating.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right ankle disorder has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right ankle disorder 
is appropriately compensated by the currently assigned 
schedular rating and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for a right ankle disorder.  Accordingly, the 
benefit sought on appeal is denied.

Lumbar spine

The RO initially rated the veteran's disability under 
Diagnostic Code 5295 (effective through September 25, 2003) 
pertaining to lumbosacral strain.  In Butts v. Brown, 5 Vet. 
App. 532 (1993), the Court held that the selection of the 
proper diagnostic code is not a question of law subject to 
the de novo standard of review.  Accordingly, the Court held 
in Butts that as VA and the Board possess specialized 
expertise in determining the application of a particular 
diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

At the time of the May 2002 VA examination, the veteran 
complained of occasional episodes of tightness, and 
exacerbation every two to three months.  Physical examination 
of the spine did not produce any evidence of painful motion, 
muscle spasms, weakness or tenderness.  On active range of 
motion testing, there was no pain at any degree for any of 
the movements, and the examiner stated that the DeLuca issue 
was none for the lumbar spine.  An X-ray examination revealed 
mild degenerative hypertrophic changes with no acute lumbar 
spine abnormality.  At the December 2003 VA examination the 
veteran reported pain of 4 on a 10 point scale.  Range of 
motion was slightly limited for flexion -extension, and 
lateral flexion.  Chronic lumbosacral strain was diagnosed 
with minimal symptoms.  The examiner noted no significant 
disability.  

At the May 2002 VA examination, range of motion was normal; 
however, the December 2003 VA examination revealed slight 
limitation of motion.  In light of this finding and X-ray 
findings of mild degenerative hypertrophic changes, the Board 
finds that the veteran's spine disability should be evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 for limitation 
of motion of the lumbar spine.  Notwithstanding this change 
in diagnostic code, the veteran is still only entitled to a 
10 percent disability rating, as only slight limitation of 
motion is evident on objective examination.  The Board finds 
that the symptomatology referable to the veteran's spine 
disability does not more nearly approximate the criteria for 
a 20 percent rating under Diagnostic Code 5292.  The Board 
has also considered alternative diagnostic codes that 
potentially relate to impairment of the lumbar spine.  The 
Board finds, however, that a rating in excess of 10 percent 
is not warranted under any alternative provision.  For 
example, there is no medical evidence of ankylosis of the 
lumbar spine (Diagnostic Code 5289), no showing of muscle 
spasm or loss of lateral spine motion (Diagnostic Code 5295), 
and there is no showing that the veteran has intervertebral 
disc syndrome (Diagnostic Code 5293).

The Board has considered the revised criteria (effective 
September 23, 2002) for rating intervertebral disc syndrome; 
however, again, the veteran does not have intervertebral disc 
syndrome so an alternative assessment under the new criteria 
is not warranted.

Under the revised criteria for rating the spine (effective 
September 26, 2003), the veteran's lumbar spine disorder is 
rated under Diagnostic Code 5237, lumbosacral strain.  As 
contemplated in the criteria for a disability rating in 
excess of 10 percent, the veteran's symptomatology and 
medical findings do not warrant a higher rating.  
Specifically, range of motion was only limited by 5 degrees 
in testing flexion-extension, and 5 degrees in testing 
lateral flexion.  Additionally, because the new regulation 
and rating of disability explicitly takes pain upon motion 
into account, application of the principles of DeLuca is 
unnecessary and not appropriate.

In the event, however, that the principles of DeLuca are 
applicable to the new regulation, the Board has considered 
whether factors including functional impairment and pain as 
addressed under 38 C.F.R. § § 4.10, 4.40, and 4.45 would 
warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  The examiner noted the existence of minimal 
symptoms and no progression.  There was no significant 
disability.  Consequently, the Board finds that the currently 
assigned 10 percent disability rating adequately compensates 
her for her pain and functional loss in this case.  Thus, the 
preponderance of the evidence is against a higher rating as a 
result of the principles of DeLuca.

The Board has taken into account the veteran's assertions and 
the submitted lay statement; however, she and her friend are 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis or etiology of a current 
disability.  Espiritu, 2 Vet. App. at 495.  Therefore, the 
contentions of the veteran and the lay statement submitted by 
G. Ivy are not probative evidence that her current disability 
is manifested in disability that approximates a rating in 
excess of 10 percent.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's lumbar spine disorder 
is appropriately compensated by the currently assigned 
schedular rating and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that an initial rating in excess of 10 
percent is not warranted for the veteran's service-connected 
lumbar spine disability.  Accordingly, the benefit sought on 
appeal is denied.


ORDER

Entitlement to an initial compensable rating for 
diverticulitis is denied.

Entitlement to an initial compensable rating for a right 
ankle disorder is denied.

Entitlement to an initial rating in excess of 10 percent for 
a lumbar spine disorder is denied.


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary.

In May 2002 and December 2003, the veteran was afforded VA 
examinations regarding her mitral valve prolapse.  The 
veteran should be afforded another VA examination, as the 
examination reports do not contain sufficient data upon which 
to evaluate the veteran's initial rating claim for mitral 
valve prolapse, and thus are not adequate for rating 
purposes.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination to evaluate the 
extent and severity of her service-
connected mitral valve prolapse.  The 
RO should forward the veteran's claims 
file to the VA examiner.  The examiner 
should perform an exercise test, and 
assess the level of activity expressed 
in METs (metabolic equivalent) that 
result in dyspnea, fatigue, angina, 
dizziness, or syncope.  If there is no 
evidence of any of the above symptoms 
on examination, the examiner should so 
state.  The examiner should also 
comment on the need for continuous 
medication relating to the veteran's 
cardiovascular disorder.

2.  The RO should, then, readjudicate 
the veteran's claim of entitlement to 
an initial compensable rating for 
mitral valve prolapse.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide her a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


